NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-NOV-2021
                                            08:36 AM
                                            Dkt. 115 OGDMR
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    WH, Petitioner-Appellee, v.
                      AH, Respondent-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-P NO. 20-1-0106)


            ORDER GRANTING IN PART AND DENYING IN PART
                    MOTION FOR RECONSIDERATION
   (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the November 2, 2021 Motion for
Reconsideration of Order Granting Motion to Dismiss Appeal for
Lack of Appellate Jurisdiction Entered October 28, 2021 (Motion
for Reconsideration), by Respondent-Appellant AH (Mother), the
papers in support, and the record, it appears that on
September 15, 2021, Petitioner-Appellee WH (Father) filed a
motion to dismiss the appeal for lack of jurisdiction (Motion to
Dismiss).
          On September 21, 2021, the court granted Mother's
September 16, 2021 motion for an extension of time to file an
opposition to the Motion to Dismiss, and extended the deadline to
October 4, 2021. On October 3, 2021, Mother filed her
opposition.
          On October 28, 2021, the court granted the Motion to
Dismiss (Order Granting Motion to Dismiss) on the ground that the
family court had not entered a final, appealable judgment, order,
or decree, and the appealed January 5, 2021 Order Granting
[Father's] Amended Petition for Custody, Visitation, Support
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Orders After Voluntary Establishment of Paternity (Order Granting
Amended Petition) was not independently appealable.      The court
explained that it had not considered Mother's opposition because
it was untimely, under Hawai#i Rules of Appellate Procedure
(HRAP) Rule 27(a).
          In the Motion for Reconsideration, Mother maintains
that the court erred by holding that her opposition to Dismiss
was untimely. She also argues that the court should not have
granted the Motion to Dismiss, raising arguments that are
substantially similar to those in her opposition to the Motion to
Dismiss.
          In the Order Granting Motion to Dismiss, the court
failed to take notice of its September 21, 2021 order granting
Mother's motion for an extension of time for the opposition,
which Mother timely filed on October 3, 2021. This was error.
However, having considered Mother's timely filed opposition to
the Motion to Dismiss and the Motion to Reconsider, Mother has
failed to present any point of law or fact that the court
overlooked or misapprehended with regard to its determination
that the Order Granting Amended Petition is not final and
appealable and does not fall within an exception to the final-
judgment requirement. See HRAP Rule 40(a).
          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is granted in part and denied in part as follows:
          1. Mother's request that the court reconsider its
determination in the Order Granting Motion to Dismiss that
Mother's opposition to the Motion to Dismiss was untimely, is
granted.
          2. All other requested relief is denied.
          DATED: Honolulu, Hawai#i, November 8, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge



                                  2